Citation Nr: 1029904	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to June 1978, 
and from October 1980 to October 1984.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Albuquerque, New Mexico 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for low back disability and a bilateral eye disorder.  In June 
2010, the Veteran had a Travel Board hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has chronic low back disability that 
began during service.  He sought treatment during service for low 
back pain, described as low back strain.  He reports that low 
back pain has continued since service.  Medical records show 
post-service private treatment for low back pain, with treatment 
beginning in the late 1990s, following an injury at work.  In 
2005, his treating private physician provided the opinion that 
his low back pain could reasonably have started due to his 
military service in the 1980s.  He has not had a VA medical 
examination addressing his low back disability claim.  On remand, 
a VA examination of his back should be scheduled, to include 
review of the claims file.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

During his hearing, the Veteran reported treatment by various 
providers including Dr. Harrison and Dr. Villalobos.  Treatment 
records from these providers are contained in the claims file, 
along with records from various other providers.  In addition, VA 
treatment records from the El Paso VA clinic, dating from October 
2004 to March 2007, are included in the claims file.  It appears 
that records dating from March 2007 to December 21, 2008 were 
reviewed on the computer by the RO, as such documents were 
referenced in the February 2009 supplemental statement of the 
case.  However, copies of these records are not contained in the 
claims file.  While the RO noted that the records do not support 
a claim of service connection, it did not indicate whether these 
VA treatment records reflect treatment for the Veteran's back or 
eye conditions.  Additionally, on his application for benefits, 
the Veteran reported receiving treatment at the El Paso VA clinic 
beginning in 1994 for his eyes, and beginning in November 1998 
for his back.  Thus, copies of relevant VA treatment records 
dating prior to October 2004 and since March 2007 should be 
obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of relevant VA treatment 
records dating prior to October 2004 and 
since March 2007 from the VA El Paso clinic.  
If the records are not available and all 
efforts to obtain them are exhausted, a 
determination as to whether further attempts 
would be futile should be made.  The Veteran 
should be notified if any records could not 
be obtained. 

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination to determine the 
current nature of any current low back 
disability and to obtain an opinion as to 
whether such disorder is possibly related to 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the appeal.  All indicated 
tests should be conducted and the results 
reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should express an opinion as to whether it is 
at least as likely as not (a 50 percent or 
higher probability) that the current low back 
disability arose during service or is 
otherwise causally related to service.  The 
examiner should provide the rationale for the 
opinions expressed.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto. The case 
should then be returned to the Board for 
further appellate consideration, if in order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

